UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1841


ALBERT WILLIAM LACY,

                Plaintiff - Appellant,

          v.

JOE DELONG, Director, West Virginia Regional Jail Authority;
STEVE CROOKS, Administrator, South Central Regional Jail; MR.
WILSON, Medical Administrator, Prime Care Medical, Inc.; MR.
HUNTER, Correctional Officer, South Central Regional Jail;
UNKNOWN MEDICAL STAFF, Placed me in an unclean cell in the
hospital removing the person that had staff infection; MEDICAL
STAFF PERSON TERRY, Female, Prime Care Medical, Inc.; MEDICAL
STAFF PERSON EVA, Female, Prime Care Medical, Inc.; UNKNOWN
CORPORAL AND MEDICAL STAFF, Prime Care Medical, Inc.; UNKNOWN
CORRECTIONAL OFFICER, Female; SEVERAL UNKNOWN CORRECTIONAL,

                Defendants - Appellees.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Thomas E. Johnston,
District Judge. (2:13-cv-14813)


Submitted:   November 17, 2016            Decided:   November 21, 2016


Before GREGORY, Chief Judge, and MOTZ and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Albert William Lacy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Albert William Lacy seeks to appeal the district court’s order

dismissing some, but not all, of his claims raised under 42 U.S.C.

§ 1983 (2012).      This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).    The order Lacy seeks to appeal is neither a final order

nor an appealable interlocutory or collateral order.            Accordingly,

we dismiss the appeal for lack of jurisdiction.              We dispense with

oral    argument   because     the    facts   and   legal    contentions    are

adequately    presented   in    the    materials    before   this   court   and

argument would not aid the decisional process.



                                                                    DISMISSED




                                        2